Name: 98/542/EC: Commission Decision of 4 September 1998 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, phase II (edition 2) (notified under document number C(1998) 2561) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications;  information technology and data processing
 Date Published: 1998-09-16

 16.9.1998 EN Official Journal of the European Communities L 254/28 COMMISSION DECISION of 4 September 1998 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, phase II (edition 2) (notified under document number C(1998) 2561) (Text with EEA relevance) (98/542/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to European Parliament and Council Directive 98/13/EC of 12 February 1998 regarding telecommunications terminal equipment and satellite earth station equipment, including the mutual recognition of their conformity (1), and in particular Article 7(2), second indent, thereof, Whereas the Commission has adopted the measures identifying the type of terminal equipment for which a common technical regulation is required, as well as the associated scope statement according to Article 7(2), first indent; Whereas the corresponding harmonised standards, or parts thereof, implementing the essential requirements which are to be transformed into common technical regulations should be adopted; Whereas in order to ensure continuity of access to markets for manufacturers, it is necessary to lay down transitional provisions regarding equipment approved under Commission Decision 96/629/EC (2); Whereas Decision 96/629/EC should be repealed with effect from the end of the transitional period; Whereas Decision 97/527/EC (3) should be repealed on 24 October 1998; Whereas the proposal has been submitted to the Committee (ACTA), according to Article 29(2); Whereas the common technical regulation to be adopted in this Decision is in accordance with the opinion of ACTE, HAS ADOPTED THIS DECISION: Article 1 1. This Decision shall apply to terminal equipment intended to be connected to a public telecommunications network and falling within the scope of the harmonised standard referred to in Article 2(1). 2. This Decision establishes a common technical regulation covering the telephony application requirements for terminal equipment for the pan-European cellular digital land-based mobile telecommunications network comprising constant envelope modulation and operating in the 900 MHz band with a channel separation of 200 kHz and carrying traffic channels according to the TDMA principle. Article 2 1. The common technical regulation shall include the harmonised standard prepared by the relevant standardisation body implementing to the extent applicable the essential requirements referred to in Article 5(g) of Directive 98/13/EC. The reference to the standard is set out in Annex I. The applicable parts are contained in Annex II. 2. Terminal equipment covered by this Decision shall comply with the common technical regulation referred to in paragraph 1, shall meet the essential requirements referred to in Article 5(a) and (b) of Directive 98/13/EC, and shall meet the requiremets of any other applicable Directives in particular Council Directives 73/23/EEC (4) and 89/336/EEC (5). Article 3 Notified bodies designated for carrying out the procedures referred to in Article 10 of Directive 98/13/EC, shall, as regards terminal equipment covered by Article 1(1) of this Decision, use or ensure the use of the applicable parts of the harmonised standard referred to in Article 2(1) after the coming into force of this Decision. Article 4 1. Decision 96/629/EC shall be repealed with effect from 4 December 1998. 2. Terminal equipment, approved under Decision 96/629/EC may continue to be placed on the market and put into service. 3. Decision 97/527/EC shall be repealed with effect from 24 October 1998. Article 5 This Decision is addressed to the Member States. Done at Brussels, 4 September 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 74, 12. 3. 1998, p. 1. (2) OJ L 282, 1. 11. 1996, p. 75. (3) OJ L 215, 7. 8. 1997, p. 57. (4) OJ L 77, 26. 3. 1973, p. 29. (5) OJ L 139, 23. 5. 1989, p. 19. ANNEX I Reference to the harmonised standard applicable The harmonised standard referred to in Article 2 of the Decision is: European digital cellular telecommunications systems (phase 2); Attachment requirements for global system for mobile communications (GSM) mobile stations; Telephony ETSI European Telecommunications Standards Institute ETSI Secretariat TBR 20 edition 3 February 1998 (excluding the foreword) Additional information The European Telecommunications Standards Institute is recognised according to Council Directive 83/189/EEC (1). The harmonised standard referred to above has been produced according to a mandate issued in accordance with the relevant procedures of Directive 83/189/EEC. The full text of the harmonised standard referred to above can be obtained from: European Telecommunications Standards Institute 650, route des Lucioles F-06921 Sophia Antipolis Cedex European Commission DG XIII/A/2  (BU 31, 1/7) Rue de la Loi/Wetstraat 200 B-1049 Brussels or from any other organisation responsible for making ETSI standards available, of which a list can be found on the Internet at www.ispo.cec.be. (1) OJ L 109, 26. 4. 1983, p. 8. ANNEX II Applicable parts of TBR 20 TBR 20 requirement TBR 20 requirement TBR 20 requirement TBR 20 requirement TBR 20 requirement TBR 20 requirement 14.4.3 30.1 30.2 30.3 30.4 30.5.1 30.6.2 30.7.1 32.2 32.3 32.4 32.7 32.8 32.9